DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-4, 6-13, and 15-20 (renumbered as claims 1-18) are allowed in this Office action.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to the Applicant, an amendment may be filed as
provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this instant Examiner’s amendment was given in a telephonic
communication with Applicant’s representative KANIKA RADHAKRISHNAN (Reg. No. 49,093) on 25 May 2022.

The claims are amended as presented below:
1.	(Currently Amended) A computer-implemented method for searching over queries, writing and performing a data query, the method performed by a processor configured within a computing device comprising:
analyzing, the query to understand elements described in the query, wherein the query elements include a keyword and a predicate and wherein the query is collected from the smart query editor and system query logs;
determining, if the elements include a predicate, and instantiating the predicate; extracting aliases for expressions to identify alternate names for the query;
allowing a user to annotate the elements, wherein the smart query editor prompts the user to annotate elements based on the current context;
determining whether the query contains content for defining query syntax, and if so, then writing the query according to a shorthand system;
performing keyword search by the user using physical names, tokens in logical names and synonyms of tokens in logical names, wherein keyword search is executed by combining common queries and predicates into one template as query and predicate template, enabling the user to search for new queries based on past query pattern;
automatically suggesting query snippets to the user based on the current context, prefix of tokens and keyword search for predicates or templates, wherein the predicates are materialized with auto- generated titles and are reset when the user edits on the title or on the predicate text;
collecting queries into a catalog, the queries being collected from a smart query editor and system query logs;
generalizing a search beyond logged queries;
matching queries to keywords that users tend to use; and
ranking queries and query templates by relevance.

5.	(Canceled)

6.	(Currently Amended) The computer-implemented method of claim [[5]]1, wherein the generalizing includes selectively retaining literals within the query for modification and for creation of a new template.

7.	(Currently Amended) The computer-implemented method of claim [[5]]1, wherein the matching queries to keywords includes document preparation by adding, to the query, titles and descriptions of data objects, and tokens in names and titles.

8.	(Currently Amended) The computer-implemented method of claim [[5]]1, wherein the ranking includes using token weights and query weights.

10.	(Currently Amended) A computer program product stored on a non-transitory computer- readable medium that when executed by a processor, performs a method for searching, writing and performing a data query, comprising:
analyzing the query to understand elements described in the query, wherein the query elements include a keyword and a predicate and wherein the query is collected from the smart query editor and system query logs;
determining if the elements include a predicate, and instantiating the predicate;
extracting aliases for expressions to identify alternate names for the query;
allowing a user to annotate the elements, wherein the smart query editor prompts the user to annotate elements based on the current context;
determining whether the query contains content for defining a query syntax, and if so, then writing the query according to a shorthand system;
performing keyword search by the user using physical names, tokens in logical names and synonyms of tokens in logical names, wherein keyword search is executed by combining common queries and predicates into one template as query and predicate template, enabling the user to search for new queries based on past query pattern;
automatically suggesting query snippets to the user based on the current context, prefix of tokens and keyword search for predicates or templates, wherein the predicates are materialized with auto- generated titles and are reset when the user edits on the title or on the predicate text;
collecting queries into a catalog, the queries being collected from a smart query editor and system query logs;
generalizing a search beyond logged queries;
matching queries to keywords that users tend to use; and
ranking queries and query templates by relevance.

14.	(Canceled)

15.	(Currently Amended) The computer program product of claim [[14]]10 wherein the generalizing includes selectively retaining literals within the query for modification and for creation of a new template.

16.	(Currently Amended) The computer program product of claim [[14]]10 wherein matching queries to keywords includes document preparation by adding, to the query, titles and descriptions of data objects, and tokens in names and titles.

17.	(Currently Amended) The computer program product of claim [[14]]10 wherein the ranking includes using token weights and query weights.

19.	(Currently Amended) A system for searching, writing and performing a data query, the system comprising:
a computing device;
a receiving module to receive a query written by a user of the computing device;
a processor configured within the computing device to:
analyzing the query to understand elements described in the query, and wherein the query is collected from the smart query editor and system query log;
determining, if the elements include a predicate, and instantiating the predicate;
extracting aliases for expressions to identify alternate names;
allowing a user to annotate the elements wherein the smart query editor prompts the user to annotate elements based on the current context;
determining whether the query contains content for defining a query syntax, and if so, then writing the query according to a shorthand system;
performing keyword search by the user using physical names, tokens in logical names and synonyms of tokens in logical names, wherein keyword search is executed by combining common queries and predicates into one template as query and predicate template, enabling the user to search for new queries based on past query pattern;
automatically suggesting query snippets to the user based on the current context, prefix of tokens and keyword search for predicates or templates, wherein the predicates are materialized with auto-generated titles and are reset when the user edits on the title or on the predicate text;
collecting queries into a catalog, the queries being collected from a smart query editor and system query logs;
generalizing a search beyond logged queries;
matching queries to keywords that users tend to use; and
ranking queries and query templates by relevance.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 1-4, 6-13, and 15-20:
The closest prior art is Gupta et al. (U.S. Patent No. 10,198,511 B1, hereinafter referred to as Gupta), which teaches a computer-implemented method for searching over queries, writing and performing a data query, the method comprising:
analyzing the query to understand elements described in the query, wherein the query elements may include a keyword (see Gupta col. 7 L44 to col. 8 L29: analysis of a query to identify terms/keywords in the query) and a predicate (see Gupta col. 7 L44 to col. 8 L29: analysis of a query to identify predicates in the query);
if the elements include a predicate, instantiating the predicate (see Gupta col. 6 L61 to col. 7 L43: identifying values that satisfy predicates in the query);
extracting aliases for expressions to identify alternate names (see Gupta col. 7 L56-67: identifying aliases in the query);
establishing whether the query contains content for defining query syntax (see Gupta col. 7 L56-67: identifying query syntax), and if so, then writing the query according to a shorthand system (see Gupta col. 9 L39 to col. 10 L23: query is written according to a shorthand system).

Another prior art reference relied upon is Dettinger et al. (U.S. Patent Application Publication No. 20050044098 A1, hereinafter referred to as Dettinger), which teaches allowing a user to annotate query elements (see Dettinger para. 0026-0027: annotation of query components).

The relevant prior art of record does not disclose, teach or suggest the claimed invention with respect to the following (in combination with all other features in the claim):
analyzing, the query to understand elements described in the query, wherein the query elements include a keyword and a predicate and wherein the query is collected from the smart query editor and system query logs;
allowing a user to annotate the elements, wherein the smart query editor prompts the user to annotate elements based on the current context;

performing keyword search by the user using physical names, tokens in logical names and synonyms of tokens in logical names, wherein keyword search is executed by combining common queries and predicates into one template as query and predicate template, enabling the user to search for new queries based on past query pattern; and
automatically suggesting query snippets to the user based on the current context, prefix of tokens and keyword search for predicates or templates, wherein the predicates are materialized with autogenerated titles and are reset when the user edits on the title or on the predicate text;
collecting queries into a catalog, the queries being collected from a smart query editor and system query logs;
generalizing a search beyond logged queries;
matching queries to keywords that users tend to use; and
ranking queries and query templates by relevance
(independent claim 1, and similar limitations of independent claims 10 and 19).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UM/
Examiner, Art Unit 2163       

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163